United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60550
                           Summary Calendar


YOLANDA PAREDES-RAMIREZ,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 297 281
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     Yolanda Paredes-Ramirez, a citizen of Mexico, petitions this

court for review of an order pretermitting her application for

adjustment of status to that of lawful permanent resident and

ordering her removal to Mexico.    The Board of Immigration Appeals

(BIA) affirmed the order of the immigration judge (IJ).

     Paredes-Ramirez argues that the BIA erred by determining

that she was not eligible for adjustment of status and that the

IJ erred by failing to properly adjudicate her application for

permission to reapply for admission.    Because Paredes-Ramirez was

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60550
                                 -2-

inadmissible pursuant to 8 U.S.C. § 1182(a)(9)(C)(i)(I), the BIA

did not act arbitrarily when it determined that Paredes-Ramirez

was not eligible for adjustment of status under 8 U.S.C.

§ 1255(i)(1)(A)(i).   Mortera-Cruz v. Gonzales, 409 F.3d 246, 255-

56 (5th Cir. 2005).   Because Paredes-Ramirez did not challenge

the adjudication of her application for permission to reapply for

admission when she was before the BIA, that issue is not

cognizable in this court.   Roy v. Ashcroft, 389 F.3d 132, 137

(5th Cir. 2004).   Even if we were to review that claim, Paredes-

Ramirez would not be entitled to relief because she has failed to

make an initial showing of substantial prejudice.   Anwar v. INS,

116 F.3d 140, 144 (5th Cir. 1997).

     Paredes-Ramirez’s petition for review is DENIED.